Order, in so far as it denies motion to dismiss plaintiff’s second amended complaint for insufficiency or to make the complaint more definite and certain and separately state and number the allegations thereof, affirmed, with ten dollars costs and disbursements. In so far as it denies motion to extend defendant’s time to answer, order reversed upon the facts, without costs, and motion granted, without costs; defendant to have ten days from service of a copy of the order herein within which to serve an answer. In the circumstances defendant is entitled to this relief. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.